____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.: 8:18-cv-01030-JLS-JDE                               Date: January 31, 2020
Title: Eleanor de Leon et al v. Ayman Ismail Abudawood et al.

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

           Terry Guerrero                                            N/A
             Deputy Clerk                                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

              Not Present                                      Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY NO
             JOINT STATUS REPORT OR STIPULATION HAS BEEN
             FILED

       On July 20, 2019, the parties filed a stipulation requesting that the Court stay the
deadlines attendant to Defendants’ Motion to Dismiss, or in the alternative, continue
those deadlines by ninety days. (Doc. 120.) The parties represented that such a stay or
continuance would allow “the valuation and accounting process … underway in the Saudi
Litigation” to be completed before the instant matter was further litigated. (Id. at 2.) The
Court granted the stipulation on July 22, 2019. (Doc. 121.) In that Order, the Court
stated “[w]ithin 30 days of the completion of the valuation and accounting process
described in the parties’ Stipulation, the parties shall file a further stipulation with the
Court with proposed deadlines relating to briefing and a hearing on Defendants’ Motion
to Dismiss.” (Id.) In the intervening six months, the parties have neither filed such a
further stipulation nor otherwise apprised the Court of the status of this case.
       The Court therefore ORDERS the parties to file a joint status report within
fourteen (14) days of the date of this Order. Failure to comply with this Order will result
in dismissal of this action.


                                                                      Initials of Preparer: tg
_____________________________________________________________________________
           CIVIL MINUTES – GENERAL                          1
